                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION

MICHAEL BEVANS-SILVA,                  )
                                       )
      Movant,                          )
                                       )
v.                                     )                  CR416-352
                                       )                  CV419-132
UNITED STATES OF AMERICA,              )
                                       )
      Respondent.                      )

      Michael Bevans-Silva moves under 28 U.S.C. § 2255 to vacate, set

aside, or correct his federal sentence.        Doc. 1211; see United States v.

Almand, 992 F.2d 316, 317 (11th Cir. 1993) (individuals challenging the

validity of any sentence, including those imposed for revocation of

supervised release, must utilize § 2255).            The Court DIRECTS the

Government to respond within ninety days from the date of this Order.

28 U.S.C. § 2255, Rule 4(b).

      SO ORDERED, this 16th day of July, 2019.



                                           _______________________________
                                           ________
                                                  ___________________
                                           CHRISTOPHER L. RAY
                                           UNITED STATES MAGISTRATE JUDGE
                                           SOUTHERN DISTRICT OF GEORGIA

1 The Court is citing to the criminal docket in CR416-352 unless otherwise noted.
